BRADY, Justice:
We have read the record in this cause with great care and we have meticulously reviewed the briefs of counsel. Though numerous errors are assigned, there is but one basic issue upon which the determination of this case rests and that is whether or not the court erred in not sustaining the appellant’s motion to suppress the evidence obtained by the search warrant. The affidavit for the search warrant sets forth facts sufficient to establish probable cause for the issuance of the search warrant, and the evidence obtained under the search warrant is sufficient to justify the conviction of the appellant. This determination is not in conflict with the standards announced in Spinelli v. United States, 393 U.S. 410, 89 S.Ct. 584, 21 L.Ed.2d 637 (1969); Aguilar v. Texas, 378 U.S. 108, 84 S.Ct. 1590, 12 L.Ed.2d 723 (1964); Strode v. State, 231 So.2d 779 (Miss.1970); and O’Bean v. State, 184 So.2d 635 (Miss.1966). Therefore, the judgment of the Circuit Court of Forrest County is affirmed.
Affirmed.
GILLESPIE, C. J., and JONES, SMITH and SUGG, JJ-, concur.